AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet l



                                          UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                         )
               UNITED STATES OF AMERICA                  )    JUDGMENT                                                IN A CRIMINAL CASE
                                     v.                      ~ .. :,: 1- .              )

                                                             ~-,..;.i;;...!~ -·         ~      Case Number:            DPAE2: l 9CR000 180-001
                           GARYFRANK
                                                             OCT 16 2019 ~                     USM Number:             76556-066
                                                       1"A~,,~l"',.l_. •~-     )
                                                      eY - -x.,. ""i.·..~-r·..
                                                                       '• fl , ..              Robert Welsh, Esq.
                                                                                               Defendant's Attorney
THE DEFENDANT:                                          - - - Luo. ,d~k )
~ pleaded guilty to count(s)         ~1~-2~7:i.=2~8,t...:2:.:::9-...:-3::...:4:__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

D    pleaded nolo contendere to count(s)
     which was accepted bv the court.
D    was found guilty on count(s)
     after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                     Offense Ended           Count
18:1343 and 1349                   Wire fraud                                                                            March2018                1-27
18:157                             Bankruptcy fraud                                                                      March 2018              28
18:1 957                           Money laundering                                                                      March 2018              29-34



       The defendant is sentenced as provided in pages 2 through                      _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _                      •    is          D     are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                                      Gerald J. Pappert, United States District Judge
                                                                                      Name and Title of Judge




                                                                                      Date               '
AO 2458 (Rev. 09/19)   Judgment in Criminal Case
                       Sheet 2 - imprisonment
                                                                                                   Judgment - Page       2    of   7
 DEFENDANT:                  GARYFRANK
 CASE NUMBER:                19-CR-180


                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 210 MONTHS. This term consists of2IO months on each of Counts 1 through 27, a term of60 months on Count 28, a term of 120
 months on each of Counts 29 through 34, all such terms to be served concurrently.




     ~ The court makes the following recommendations to the Bureau of Prisons:
         It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
         It is recommended that the defendant be designated close to the Philadelphia area.



     ~ The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:
         D   at
                  ----------
                                               D a.m.        D   p.m.     on
         D   as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D   before 2 p.m. on

         D   as notified by the United States Marshal.
         D   as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to
at   _ _ _ _ _ _ _ __ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL




                                                                         By
                                                                              -----------,:-------------------
                                                                                      DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 3   Supervised Release
                                                                                                     Judgment-Page          3   of       7

DEFENDANT:                 GARYFRANK
CASE NUMBER:               19-CR-180
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
5 YEARS. This term consists of 5 years on each of Counts 1 through 27, and terms of 3 years on each of Counts 28 through 34, all such
terms to run concurrently.




                                                     MANDATORY CONDITIONS
  1.   You must not commit another federal, state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               ~ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
  4.    ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
  5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check        if applicable)
  6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.     D   You must participate in an approved program for domestic violence. (check    if applicable)

  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
  page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Page -   -   ~4_ _   of _ _ _7_ __
DEFENDANT:                    GARY FRANK
CASE NUMBER:                  19-CR-180

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
        10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
        was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
        tasers).
 11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
 12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
 13.    You must follow the instructions of the probation officer related to the conditions of supervision.




 U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                   Date
                                                                                                                 ------------
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3B - Supervised Release
                                                                                                      Judgment-Page       s      of        7
DEFENDANT:                 GARY FRANK
CASE NUMBER:               19-CR-180

                                      ADDITIONAL SUPERVISED RELEASE TERMS
The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any restitution obligation. The defendant shall not
encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or otherwise has the express approval
of the Court.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                   Judgment -   Page   6         of        7
 DEFENDANT:                       GARY FRANK
 CASE NUMBER:                     19-CR-180
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment              Restitution                      Fine                         AVAA Assessment*                  JVT A Assessment**
 TOTALS           $ 3,400.00               $ 33,702,900.00                    $ 0.00                    $                                  $



 D    The determination of restitution is deferred until _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 ~    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

 Name of Payee                               Total Loss***                              Restitution Ordered                            Priority or Percentage
 Payable to Clerk, U.S.
 District Court

 George Croner                                            $775,000                                            $775,000
 Thomas Knox                                             $1,415,400                                          $1,415,400
 Robert Kresberg                                           $250,000                                           $250,000
 Dana Sheshens                                            $250,000                                            $250,000
 Jon Liss                                                  $500,000                                           $500,000
 James Collins                                             $250,000                                           $250,000
 Howard Levy                                               $200,000                                           $200,000
 Michael Zion                                              $250,000                                           $250,000
 Philip Seefried                                           $900,000                                            $900,000
 The Prudential Insurance                               $28,312,500                                         $28,312,500
 Company of America
 DNB First                                                  $600,000                                          $600,000

 Addresses provided to
 fiscal department
 TOTALS                              $ _ _ _ ___.:_$_33_,_70_2__,_,9_0_0_          $ _ _ _ _ ___c$_3 3
                                                                                                     ~''----
                                                                                                        70  _.:_2_,_,_9 0_0_

 D    Restitution amount ordered pursuant to plea agreement $
                                                                               - - - - - - -- - -
 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      ~     the interest requirement is waived for             D       fine     ~ restitution.

      D     the interest requirement for          D     fine       D      restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments
                                                                                                      Judgment - Page __7_ _ of           7
 DEFENDANT:                 GARYFRANK
 CASE NUMBER:               19-CR-180

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     C8l Lump sum payment of$ 33,706,300                   due immediately, balance due

           0 not later than                                      , or
           C8l in accordance with O          C    O    D,    0 E,or        1:8] F below; or

 B     O   Payment to begin immediately (may be combined with           O C,        0 D, or     OF below); or

 C     O   Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O   Payment in equal        _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     1:8] Special instructions regarding the payment of criminal monetary penalties:
            The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
            Responsibility Program and provide a minimum payment of $25.00 per quarter towards the special assessment. In the event the
            entire restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
            installments of not less than $500.00, to commence 30 days after release from confmement. The defendant shall notify the United
            States Attorney for this district within 30 days of any change of mailing address or residence that occurs while any portion of the
            restitution remains unpaid.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several            Corresponding Payee,
       (including defend.ant number)                        Total Amount                       Amount                      if appropriate




  0    The defendant shall pay the cost of prosecution.

  0    The defendant shall pay the following court cost(s):

  C8l The defendant shall forfeit the defendant's interest in the following property to the United States:
       Money Judgment in the amount of$33,702,900


  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (5) fme principal, (6) fme interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
  prosecution and court costs.
